In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00488-CR

____________________


BEONKA NICOLA HADNOT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95964




MEMORANDUM OPINION
 We have before the Court a request from the appellant, Beonka Nicola Hadnot, to
dismiss her appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally and joined by counsel of record.  No opinion has issued in this appeal. 
The appellant requests immediate issuance of our mandate.  See Tex. R. App. P. 18.1(c).  The
motion is granted, and the appeal is therefore dismissed.  We direct the clerk to issue the
mandate immediately.
	APPEAL DISMISSED. 


                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered July 15, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.